.


       OFhCE.OF   THE AITORNEY GENERAL    dF TEXAS
                         AUS’I’IN



Honorable J. L. Fitts, Frosldent
San Jacinto 3iver Conservationand Reolaration.Diotrlct
Conroo, Texas
Dear Sir:
                                                     of Direot-




purchase defense bonds of the
surplus funds bo1ongin.gto th             ch are not ime-
diately needed for ezpenditur             0988 for which
the District is created.
                                          nds in their cua-
tody has been oxpr                        ain public or"ficers
by the I..e.c$slature                    p the Constitution
In othors. In eat
oharaoter of the s                  such moneys my be in-
                                      In every 0880 where t5e
                                   i of $ublic funds, it has




                        nd no provision of law adthorizing
the Foard 0          s of tho San Saointo Eiver Conservation
and Eeclanstio      rict to invest the rurpluu funds of the
District. Such an authority ia not to be l:~iplle~from the
power to nmcge t.!maffairs of the District. City of Bonham
vs. Taylor, 81 TeX. 59, 16 S. H. 555.
                                       Tours very truly